       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

HEATHER THAYER,                              )
                                             )
                              Plaintiff,     )
                                             )
v.                                           )              Case No. 18-cv-2386-JAR-TJJ
                                             )
THE UNIVERSITY OF KANSAS                     )
HEALTH SYSTEM,                               )
                                             )
                              Defendant.     )

                                    SCHEDULING ORDER

       On November 5, 2018, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, Teresa J. James, conducted a telephone scheduling conference in this case with

the parties. Plaintiff appeared through counsel, John J. Ziegelmeyer, III. Defendant appeared

through counsel, Henry J. Thomas.

       After consultation with the parties, the court enters this scheduling order, summarized in

the table that follows:
     Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 2 of 12




         HEATHER THAYER v. THE UNIVERSITY OF KANSAS HEALTH SYSTEM
                              18-cv-2386-JAR-TJJ
                   SUMMARY OF DEADLINES AND SETTINGS

                       Event                                           Deadline/Setting
Plaintiff=s settlement proposal                                         Previously submitted
Defendant=s settlement counter-proposal                                  November 9, 2018
Jointly filed mediation notice (through CM/ECF), or
confidential settlement reports emailed to magistrate judge              December 5, 2018
ksd_james_chambers@ksd.uscourts.gov.
Mediation completed                                                        March 5, 2019
                                                                      14 days after mediation is
ADR report due
                                                                                 held
Exchange documents identified in Rule 26(a) Initial Disclosures           November 9, 2018
                                                                     40 days before deadline for
Final supplementation of initial disclosures
                                                                     completion of all discovery
All discovery completed                                                     May 13, 2019
Experts disclosed by plaintiff                                            December 1, 2018
Experts disclosed by defendant                                            February 4, 2019
Rebuttal experts disclosed                                                 March 4, 2019
Physical and mental examinations                                          January 14, 2019
Jointly proposed protective order submitted to court                      November 9, 2018
Motion and brief in support of proposed protective order (only if
                                                                         November 16, 2018
parties disagree about need for and/or scope of order)
Motions to dismiss                                                       December 1, 2018
Motions to amend or join additional parties                              December 1, 2018
All other potentially dispositive motions (e.g., summary
                                                                           June 14, 2019
judgment)
Motions challenging admissibility of expert testimony                      June 14, 2019
Comparative fault identification                                           Does not apply
Proposed pretrial order due                                                May 27, 2019
Pretrial conference before Judge James – Telephone
                                                                     May 30, 2019 at 10:30 AM
Dial 888-363-4749 and enter Access Code 4901386
Jury Trial in KC, KS. Before Chief Judge Julie Robinson in
                                                                    February 18, 2020 at 9:00 AM
courtroom 427. ETT 5 days.



                                               2
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 3 of 12




1)     Alternative Dispute Resolution (ADR).

       After discussing ADR during the scheduling conference, the court has determined that

settlement of this case potentially would be enhanced by use of early mediation. Toward that

end, plaintiff has already submitted a good-faith settlement proposal to defendant. Defendant

must make a good-faith counter-proposal by November 9, 2018. By December 5, 2018, unless

the parties have jointly filed a notice stating the full name, mailing address, and telephone

number of the person whom they have selected to serve as mediator, along with the firmly

scheduled date, time, and place of mediation, each party must submit a confidential settlement

report by e-mail to the undersigned U.S. Magistrate Judge (but not the presiding U.S. District

Judge) at ksd_james_chambers@ksd.uscourts.gov. These reports must briefly set forth the

parties= settlement efforts to date, current evaluations of the case, views concerning future

settlement negotiations, the overall prospects for settlement, and a specific recommendation

regarding mediation or any other ADR method. If the parties cannot agree on a mediator and any

party wishes the court to consider a particular mediator or other ADR neutral, then up to three

nominations may be provided in the confidential settlement reports; such nominations must

include a statement of the nominee=s qualifications and billing rates, and confirmation that the

nominee already has pre-cleared all ethical and scheduling conflicts. These reports must not be

filed with the Clerk=s Office.

       Mediation is ordered. Absent further order of the court, mediation must be held no later

than March 5, 2019. An ADR report must be filed by defense counsel within 14 days of any

scheduled ADR process, using the form located on the court=s website:

                             http://www.ksd.uscourts.gov/adr-report/


                                                 3
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 4 of 12




2)     Discovery.

       a)      The parties already have served their initial disclosures with regard to witnesses,

exhibits, damage computations, and any applicable insurance coverage, as required by Fed. R.

Civ. P. 26(a)(1).

       The parties are reminded that, although Rule 26(a)(1) is keyed to disclosure of

information that the disclosing party “may use to support its claims or defenses, unless solely for

impeachment,” the advisory committee notes to the 2000 amendments to that rule make it clear

that this also requires a party to disclose information it may use to support its denial or rebuttal of

the allegations, claim, or defense of another party. In addition to other sanctions that may be

applicable, a party who without substantial justification fails to disclose information required by

Fed. R. Civ. P. 26(a) or Fed. R. Civ. P. 26(e)(1) is not, unless such failure is harmless, permitted

to use as evidence at trial, at a hearing, or on a motion any witness or information not so

disclosed. See Fed. R. Civ. P. 37(c)(1).

       b)      In order to facilitate settlement negotiations and to avoid unnecessary expense, the

parties have agreed that, without any need for formal requests for production, copies of the

various items described in the parties’ respective Rule 26(a)(1) disclosures shall be exchanged or

made available for inspection and copying by November 9, 2018 or upon the Court’s entry of

a protective order, whichever is later.

       c)      Supplementations of those disclosures under Fed. R. Civ. P. 26(e) must be served

at such times and under such circumstances as required by that rule. In any event, final


                                                  4
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 5 of 12




supplemental disclosures must be served no later than 40 days before the deadline for completion

of all discovery. The supplemental disclosures served 40 days before the deadline for completion

of all discovery must identify all witnesses and exhibits that probably or even might be used at

trial. The opposing party and counsel should be placed in a realistic position to make judgments

about whether to take a particular deposition or pursue follow-up Awritten@ discovery before the

time allowed for discovery expires. Should anything be included in the final disclosures under

Fed. R. Civ. P. 26(a)(3) that has not previously appeared in the initial Rule 26(a)(1) disclosures

or a timely Rule 26(e) supplement thereto, the witness or exhibit probably will be excluded from

offering any testimony under Fed. R. Civ. P. 37(c)(1).

       d)      All discovery must be commenced or served in time to be completed by May 13,

2019. Under the December 1, 2015 amendments to the Federal Rules of Civil Procedure, the

court reminds the parties and counsel that they are entitled to obtain pretrial discovery regarding

any non-privileged matter provided it is (a) relevant to a party’s claim or defense, AND (b)

proportional to the needs of this case. Under Fed. R. Civ. P. 26(b)(1), whether any particular

discovery is proportional is to be determined by considering, to the extend they apply, the

following six factors: (1) the importance of the issues at stake in the action, (2) the amount in

controversy, (3) the parties’ relative access to relevant information, (4) the parties’ resources, (5)

the importance of the discovery in resolving the issues, and (6) whether the burden or expense of

the proposed discovery outweighs its likely benefit.

       e)      If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.

26(a)(2), including reports from retained experts, must be served by plaintiff by December 1,

2018, and by defendant by February 4, 2019; disclosures and reports by any rebuttal experts


                                                  5
        Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 6 of 12




must be served by March 4, 2019. The parties must serve any objections to such disclosures

(other than objections pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137

(1999), or similar case law), within 14 days after service of the disclosures. These objections

should be confined to technical objections related to the sufficiency of the written expert

disclosures (e.g., whether all of the information required by Rule 26(a)(2)(B) has been provided)

and need not extend to the admissibility of the expert=s proposed testimony. If such technical

objections are served, counsel must confer or make a reasonable effort to confer consistent with

D. Kan. Rule 37.2 before filing any motion based on those objections.

        f)      The parties disagree regarding whether physical or mental examinations pursuant

Fed. R. Civ. P. 35 are appropriate in this case. In any event, the parties must complete all

physical or mental examinations under Fed. R. Civ. P. 35 by January 14, 2019. If the parties

disagree about the need for or the scope of such an examination, a formal motion must be filed

sufficiently in advance of this deadline in order to allow the motion to be fully briefed by the

parties, the motion to be decided by the court, and for the examination to be conducted, all before

the deadline expires.

        g)      The court considered the following discovery problem(s) raised by one or more of

the parties:

    •    None

        h)      Consistent with the parties= agreements as set forth in their planning conference

report, electronically stored information (ESI) in this case will be handled as follows:

    •   The parties intend to produce electronically stored information in hard copy or static form
        (e.g., .pdf or .tif images), thereby allowing documents produced to be indexed and

                                                 6
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 7 of 12




       individually marked through “Bates” stamping.
   •   Upon request, the producing party shall provide a description of the manner in which the
       ESI is stored. If the requesting party believes that production of ESI in its native format is
       reasonably necessary, the producing party shall produce ESI in its native format so long
       as it is reasonably accessible and not otherwise objectionable.
   •   Additionally, the court instructed counsel to review the ESI Guidelines on the court’s
       website and, if appropriate, to supplement in writing their agreement regarding
       preservation and production of ESI

       i)      Consistent with the parties= agreements as set forth in their planning conference

report, claims of privilege or of protection as trial-preparation material asserted after production

will be handled as follows:

   •   The parties will address this issue in an agreed protective order substantially similar to
       the form recommended by the Court.

       j)      To encourage cooperation, efficiency, and economy in discovery, and also to limit

discovery disputes, the court adopts as its order the following procedures agreed to by parties and

counsel in this case:

   •   The parties will attempt to work through all discovery disputes via telephone and/or
       written correspondence (i.e. a “Golden Rule” letter) prior to contacting the judge and/or
       filing discovery motions. If unsuccessful, the parties agree to submit discovery disputes
       to the magistrate through a phone call prior to filing a motion to determine if the
       discovery dispute can be resolved without full briefing on the dispute. Depositions will be
       scheduled by agreement of counsel. Papers may be served via e-mail to opposing
       counsel.

       k)      No party may serve more than 20 interrogatories, including all discreet subparts,

on any other party.

       l)      No more than 7 depositions may be taken by plaintiff, and no more than 7

depositions may be taken by defendant. Each deposition must be limited to 8 hours except for the

deposition of plaintiff which must be limited to 9 hours. All depositions must be governed by the

written guidelines that are available on the court=s website:


                                                  7
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 8 of 12




                        http://www.ksd.uscourts.gov/deposition-guidelines/

       m)      A Protective Order (ECF No. 14) has already been entered in this case.

       n)      The parties do consent to electronic service of disclosures and discovery requests

and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       o)      The expense and delay often associated with civil litigation can be dramatically

reduced if the parties and counsel conduct discovery in the Ajust, speedy, and inexpensive@

manner mandated by Fed. R. Civ. P. 1. Accordingly, the parties are respectfully reminded that

this court plans to strictly enforce the certification requirements of Fed. R. Civ. P. 26(g). Among

other things, Rule 26(g)(1) provides that, by signing a discovery request, response, or objection,

it is certified as (i) consistent with the applicable rules and warranted by existing law or by a

non-frivolous argument for extending, modifying, or reversing existing law, or for establishing

new law; (ii) not interposed for any improper purpose, such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation; and (iii) neither unreasonable nor unduly

burdensome or expensive, considering the needs of the case, prior discovery in the case, the

amount in controversy, and the importance of the issues at stake in the action. If a certification

violates these restrictions without substantial justification, under Rule 26(g)(3), the court must

impose an appropriate sanction on the responsible attorney or party, or both; the sanction may

include an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or objections

in this case, lest they incur sanctions later, the court strongly suggests that they carefully review

the excellent discussion of Rule 26(g) found in Mancia v. Mayflower Textile Servs. Co., 253

F.R.D. 354 (D. Md. 2008).


                                                  8
       Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 9 of 12




3)     Motions.

       a)      Provided that such defenses have been timely preserved, any motions to dismiss

asserting lack of personal jurisdiction, improper venue, insufficient process or service of process,

failure to state a claim upon which relief can be granted, or the propriety of the parties, must be

filed by December 1, 2018.

       b)      Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by December 1, 2018.

       c)      All other potentially dispositive motions (e.g., motions for summary judgment),

must be filed by June 14, 2019.

       d)      Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as uncontested.

Further, the court strongly encourages the parties to explore submission of motions on stipulated

facts and agreement resolving legal issues that are not subject to a good faith dispute. The parties

should follow the summary-judgment guidelines available on the court=s website:

                         http://www.ksd.uscourts.gov/summary-judgment/

       e)      All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid.

702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co.

v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by June 14, 2019.

       f)      If issues remain unresolved after the parties have complied with the “meet

and confer” requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider


                                                  9
      Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 10 of 12




calling or emailing the undersigned Magistrate Judge’s chambers to arrange a telephone or

in-person discovery conference before filing such a motion. But such a conference is not

mandatory. For purposes of complying with the “meet and confer” requirements, the court

construes the term “confer” to require more than mere e-mail communication. The parties,

in person and/or through counsel, shall have verbal communications with each other; that

is, they must actually talk with each other about their discovery disputes before filing a

motion to compel or similarly related discovery motion.

       g)      Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and 37.2

must be filed and served within 30 days of the default or service of the response, answer, or

objection that is the subject of the motion, unless the time for filing such a motion is extended for

good cause shown. Otherwise, the objection to the default, response, answer, or objection is

waived. See D. Kan. Rule 37.1(b). In the event a telephone or in-person discovery conference is

held, if appropriate the court will adjust the deadline for filing a motion to compel.

       h)      To avoid the filing of unnecessary motions, the court encourages the parties to

utilize stipulations regarding discovery procedures. However, this does not apply to extensions of

time that interfere with the deadlines to complete all discovery, for the briefing or hearing of a

motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a). Nor does this apply to modifying

the requirements of Fed. R. Civ. P. 26(a)(2) concerning experts= reports. See D. Kan. Rule

26.4(c).

       i)      The arguments and authorities section of briefs or memoranda submitted must not

exceed 30 pages, absent an order of the court.




                                                 10
      Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 11 of 12




4)     Pretrial Conference, Trial, and Other Matters.

       a)      The parties agree that principles of comparative fault do not apply to this case.

       b)      Pursuant to Fed. R. Civ. P. 16(e), a telephone pretrial conference is scheduled for

May 30, 2019 at 10:30 AM; this pretrial conference will be conducted by dial-in telephone

conference call unless the judge determines that the proposed pretrial order is not in the

appropriate format or that there are some problems requiring counsel to appear in person.

Counsel and any pro se parties must dial 888-363-4749 and enter Access Code 4901386 to join

the conference. Unless otherwise notified, the undersigned Magistrate Judge will conduct the

conference.

       No later than May 27, 2019, defense counsel must submit the parties= proposed pretrial

order (formatted in Word) as an attachment to an e-mail sent to

ksd_james_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed with the

Clerk=s Office. It must be in the form available on the court=s website:

                       http://www.ksd.uscourts.gov/flex/?fc=9&term=5062

The parties must affix their signatures to the proposed pretrial order according to the procedures

governing multiple signatures set forth in paragraphs II(C) of the Administrative Procedures for

Filing, Signing, and Verifying Pleadings and Papers by Electronic Means in Civil Cases.

       c)      The parties expect the jury trial of this case to take approximately 5 trial days. The

case will be tried in Kansas City, Kansas before District Judge Julie Robinson. This case is set

for trial on the court=s docket beginning on February 18, 2020 at 9:00 AM. Unless otherwise

ordered, this is not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the

trial docket setting, counsel should stay in contact with the trial judge=s courtroom deputy to


                                                 11
        Case 2:18-cv-02386-JAR-TJJ Document 15 Filed 11/14/18 Page 12 of 12




determine the day of the docket on which trial of the case actually will begin. The trial setting

may be changed only by order of the judge presiding over the trial. The parties and counsel are

advised that any future request for extension of deadlines that includes a request to extend the

dispositive motion deadline will likely result in a new (i.e., later) trial date.

         d)     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at this

time.

         e)     This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar

Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their

pursuit of civility, professionalism, and service to the public. Counsel are expected to familiarize

themselves with the Pillars of Professionalism and conduct themselves accordingly when

litigating cases in this court. The Pillars of Professionalism are available on this court=s website:

                      http://www.ksd.uscourts.gov/pillars-of-professionalism/

         This scheduling order will not be modified except by leave of court upon a showing of

good cause.

         IT IS SO ORDERED.

         Dated November 14, 2018, at Kansas City, Kansas.



                                                ______________________________________
                                                Teresa J. James
                                                U.S. Magistrate Judge




                                                   12
